Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the
Effective Date set out in paragraph 1, by and between Cornerstone Therapeutics
Inc., a Delaware corporation (the “Company”), and Andreas Maetzel, M.D., M.Sc.,
Ph.D.,. (the “Executive”).

WHEREAS, the Company desires to employ the Executive and enter into this
Agreement, which will set forth the terms and conditions under which the
Executive will serve the Company and its affiliates; and

WHEREAS, the Executive wishes to be employed by the Company on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter contained, the parties hereto agree as follows:

1. Term of Employment. The Company hereby agrees to employ the Executive, and
the Executive hereby accepts employment with the Company, upon the terms set
forth in this Agreement, for the period commencing on the later of (a) April 18,
2013 or (b) the date three (3) business days after the date appearing on the
Form I-797 Notice of Action as the date on which the Executive’s I-129 petition
for O-1 immigration status was approved (the “Effective Date”) and ending on the
date that the Agreement is terminated in accordance with the provisions of
Section 4.

2. Title; Capacity. The Executive shall serve as Vice President, Clinical and
Regulatory, and in such other positions as the Company or its Board of Directors
(the “Board”) may determine from time to time. The Executive shall be based at
the Company’s office in Cary, North Carolina. The Executive shall be subject to
the supervision of, and shall have such authority as is delegated to him by, the
Chief Executive Officer of the Company or his designee.

The Executive hereby accepts such employment and agrees to undertake the duties
and responsibilities inherent in such position and such other duties and
responsibilities as the Chief Executive Officer or his designee shall from time
to time reasonably assign to him. The Executive agrees to devote his entire
business time, attention and energies to the business and interests of the
Company during the employment period; provided, however, that the Executive may
serve as a consultant or a member of an advisory board or a board of directors
with the prior consent of the Board. The Executive agrees to abide by any rules,
regulations, instructions, personnel practices and policies of the Company that
are applicable to him and any changes therein that may be adopted from time to
time by the Company.



--------------------------------------------------------------------------------

3. Compensation and Benefits.

3.1. Salary. The Company shall pay the Executive a base salary in accordance
with its regular payroll practices at an annualized rate of $250,000.00, less
lawful deductions. Such salary shall be subject to adjustment thereafter as
determined by the Board.

3.2. Annual Target Cash Bonus. The Executive shall be eligible to receive an
annual target cash bonus of up to thirty-five (35%) percent of his then annual
base salary (“Target Cash Bonus”). The Board (or a committee thereof) shall
determine the amount of the actual award, if any, based on overall corporate
performance and individual performance. Actual awards may be greater than or
less than the Executive’s Target Cash Bonus, depending in part upon the extent
to which actual performance exceeds or falls below the performance goals. Any
bonus shall be paid in a single lump sum, subject to lawful deductions, at such
time as bonuses are regularly paid to senior executives of the Company, but in
any event such bonus shall be paid on or before March 15 of the year following
the year to which the bonus relates. Except as may be expressly provided below,
the Executive must be employed on the date that the bonus is paid to be eligible
for any Target Cash Bonus. Each cash bonus award that may become payable shall
be paid solely from the general assets of the Company. Notwithstanding the
foregoing, so long as the Effective Date occurs before June 30, 2013, the
Executive shall be eligible to receive a prorated Target Cash Bonus for 2013,
prorated by dividing the number of days employed by 365. The Executive shall
also be eligible to receive an annual equity awards on similar terms and
conditions as may be applicable to other senior executives of the Company, which
in respect to 2013, shall be prorated according to the formula set forth above.

3.3. Grant of Restricted Stock and Stock Options. The Executive will be granted,
effective as of the Effective Date, twenty-five (25,000) thousand shares of
restricted common stock and options to acquire twenty-five (25,000) thousand
shares of common stock. The grant shall be on such terms and conditions as are
described in Appendix A hereto, and the documents referenced therein.

3.4. Fringe Benefits. The Executive shall be entitled to participate in all
bonus and benefit programs (excluding the Company’s Cash Bonus Program for
Employees (Other than Executive Officers)) that the Company establishes and
makes available to its employees or executives, if any, to the extent that the
Executive’s position, tenure, salary, age, health and other qualifications make
him eligible to participate; provided, however, the Executive’s participation is
subject to the applicable terms, conditions and eligibility requirements of
these plans as they may exist from time to time. The Executive shall be entitled
to accrue 1.67 vacation days per month (four (4) weeks per year), and, if
requested in writing by the Chief Executive Officer, such vacation time shall be
taken at such times as may be approved by the Chief Executive Officer or his
designee. Accrued but unused vacation at the end of each year will not carry
over past January 31 of the next year, except to the extent provided for in
Company policies.

3.5. Reimbursement of Expenses. The Company shall reimburse the Executive for
all reasonable travel, entertainment and other expenses incurred or paid by the
Executive in connection with, or related to, the performance of his duties,
responsibilities or services under this Agreement, in accordance with the
Company’s expense reimbursement policy, including the Executive’s presentation
of documentation, expense statements, vouchers and/or such other supporting
information as the Company may request, provided, however, that the amount

 

-2-



--------------------------------------------------------------------------------

available for such travel, entertainment and other expenses may be fixed in
advance by the Board. Notwithstanding the foregoing, (i) the expenses eligible
for reimbursement in any particular taxable year may not affect the expenses
eligible for reimbursement in any other taxable year, (ii) such reimbursement
must be made on or before the last day of the year following the year in which
the expense was incurred, and (iii) the right to reimbursement is not subject to
liquidation or exchange for another benefit.

4. Employment Termination. The employment of the Executive by the Company
pursuant to this Agreement shall terminate upon the occurrence of any of the
following:

4.1. At the election of the Company, for Cause, immediately upon written notice
by the Company to the Executive;

4.2. At the election of the Executive, for Good Reason, upon written notice by
the Executive to the Company;

4.3. At the election of the Company without Cause during a Change of Control
Period (as defined in Section 20) or at the election of the Executive for Good
Reason during a Change of Control Period;

4.4. Upon the death or Disability (as defined in Section 20) of the Executive;

4.5. At the election of the Executive, without Good Reason, by providing written
notice to the Company at least ninety (90) days prior to such termination; and

4.6. At the election of the Company, without Cause, by providing written notice
to the Executive at least ninety (90) days prior to such termination.

5. Effect of Termination.

5.1. Termination for Cause. In the event the Executive’s employment is
terminated for Cause pursuant to Section 4.1, the Company shall pay to the
Executive the compensation and benefits otherwise payable and expenses otherwise
reimbursable to him under Section 3 through the last day of his actual
employment by the Company.

5.2. Termination at the Election of the Executive Without Good Reason. In the
event the Executive elects to terminate his employment pursuant to Section 4.5,
the Company shall pay the Executive the compensation and benefits otherwise
payable and expenses otherwise reimbursable to him under Section 3 through the
last day of his actual employment by the Company. Executive shall not be liable
to the Company for any damages arising from or associated with the Company’s not
having a Vice President, Clinical and Regulatory during any period following a
termination by the Executive of his employment and this Agreement pursuant to
Section 4.5.

5.3. Termination for Death or Disability. If the Executive’s employment is
terminated by death or because of Disability pursuant to Section 4.4, in
addition to any disability or life insurance benefits for which the Executive or
the estate of the Executive may be eligible,

 

-3-



--------------------------------------------------------------------------------

the Company shall pay to the estate of the Executive or to the Executive, as the
case may be, the compensation and benefits otherwise payable and expenses
otherwise reimbursable to him under Section 3 through the last day of his actual
employment by the Company. In addition, if the Executive’s employment terminates
as a result of his death, the Executive’s estate shall receive an amount equal
to a pro rata payment of the annual cash bonus for which he would have been
eligible, less lawful deductions, within ten (10) calendar days following the
effective date of the Release required by Section 5.6, but not later than ninety
(90) days following termination of employment. Notwithstanding the foregoing, if
the ninetieth (90th) day following the Executive’s termination from employment
occurs in the calendar year following the year of the Executive’s termination,
then the payment shall be made no earlier than January 1 of such subsequent
calendar year. No other benefits are payable upon the Executive’s termination
pursuant to Section 4.4.

5.4. Termination Without Cause or for Good Reason and not during a Change of
Control Period. The Executive shall not be entitled to any severance related
payments (other than those in paragraph (a) below) or benefits as a result of
his termination Without Cause or termination for Good Reason unless notice of
such termination is provided after the first anniversary of the Effective Date
(such anniversary date, the “Benefit Date”). Thereafter, if the Executive’s
employment is terminated without Cause pursuant to Section 4.6, or for Good
Reason pursuant to Section 4.2, and such termination does not occur during a
Change of Control Period, the Company shall:

(a) pay the Executive the compensation and benefits otherwise payable and
expenses otherwise reimbursable to him under Section 3 through the last day of
his actual employment by the Company;

(b) pay the Executive a lump sum payment equal to one (1) times his annualized
base salary, less lawful deductions, payable within ten (10) calendar days
following the effective date of the Release required by Section 5.6 but not
later than ninety (90) days following termination of employment. Notwithstanding
the foregoing, if the ninetieth (90th) day following the Executive’s termination
from employment occurs in the calendar year following the year of the
Executive’s termination, then the payment shall be made no earlier than
January 1 of such subsequent calendar year;

(c) pay on behalf of the Executive, in accordance with the Company’s regular
payroll practices, on a monthly basis an amount equal to (i) one hundred
(100%) percent of the Executive’s monthly health and dental COBRA premiums for
the Executive and his dependents, if any, if the Executive properly elects to
continue health and dental insurance under COBRA and (ii) pay to the Executive
on the first business day of each applicable month one hundred (100%) percent of
the cost of the monthly premiums paid by the Company to the insurance companies
for life insurance and disability insurance for the Executive in the month
preceding the Executive’s termination of employment, such payments under
subsections (i) and (ii) to continue until the earlier of (x) twelve (12) months
after the termination of the Executive’s employment and (y) the last day of the
first month that the Executive is eligible for other employer-sponsored health
coverage. Notwithstanding the foregoing, to the extent such payments are
reimbursement to the Executive of medical expenses incurred by the Executive as

 

-4-



--------------------------------------------------------------------------------

described in Reg. § 1.409A-1(b)(9)(v)(B), reimbursements may not be made beyond
the period of time during which the Executive would be entitled (or would, but
for such arrangement, be entitled) to COBRA continuation coverage under a group
health plan of the Company;

(d) pay the Executive a lump sum payment in an amount equal to a pro rata
payment of the Target Cash Bonus for which he was eligible, less lawful
deductions; such payment shall be paid within ten (10) calendar days following
the effective date of the Release required by Section 5.6, but not later than
ninety (90) days following termination of employment. Notwithstanding the
foregoing, if the ninetieth (90th) day following the Executive’s termination
from employment occurs in the calendar year following the year of the
Executive’s termination, then the payment shall be made no earlier than
January 1 of such subsequent calendar year; and

(e) accelerate vesting of all of the Executive’s outstanding unvested stock
options and restricted stock by one (1) year.

5.5. Termination Without Cause or for Good Reason during a Change of Control
Period. If the Executive’s employment is terminated without Cause pursuant to
Section 4.3, or for Good Reason pursuant to Section 4.3, and such termination
occurs during a Change of Control Period, the Company shall:

(a) pay the Executive the compensation and benefits otherwise payable and
expenses otherwise reimbursable to him under Section 3 through the last day of
his actual employment by the Company;

(b) pay the Executive a lump sum payment equal to one (1) times his annualized
base salary, less lawful deductions, payable within ten (10) calendar days
following the effective date of the Release required by Section 5.6, but not
later than ninety (90) days following termination of employment. Notwithstanding
the foregoing, if the ninetieth (90th) day following the Executive’s termination
from employment occurs in the calendar year following the year of the
Executive’s termination, then the payment shall be made no earlier than
January 1 of such subsequent calendar year;

(c) pay on behalf of the Executive, in accordance with the Company’s regular
payroll practices, on a monthly basis an amount equal to (a) one hundred
(100%) percent of the Executive’s monthly health and dental COBRA premiums for
the Executive and his dependents, if any, if the Executive properly elects to
continue health and dental insurance under COBRA and (b) pay to the Executive on
the first business day of each applicable month one hundred (100%) percent of
the cost of the monthly premiums paid by the Company to the insurance companies
for life insurance and disability insurance for the Executive in the month
preceding the Executive’s termination of employment, such payments under
subsections (a) and (b) to continue until the earlier of (x) twelve (12) months
after the termination of the Executive’s employment and (y) the last day of the
first month that the Executive is eligible for other employer-sponsored health
coverage. Notwithstanding the foregoing, to the extent such payments are
reimbursement to the Executive of medical expenses incurred by the Executive as
described in Reg. § 1.409A-1(b)(9)(v)(B), reimbursements may not be made beyond
the period of time during which the Executive would be entitled (or would, but
for such arrangement, be entitled) to COBRA continuation coverage under a group
health plan of the Company;

 

-5-



--------------------------------------------------------------------------------

(d) pay the Executive a lump sum payment in an amount equal to a pro rata
payment of the Target Cash Bonus for which he was eligible, less lawful
deductions; such payment shall be paid ten (10) calendar days following the
effective date of the Release required by Section 5.6, but not later than ninety
(90) days following termination of employment. Notwithstanding the foregoing, if
the ninetieth (90th) day following the Executive’s termination from employment
occurs in the calendar year following the year of the Executive’s termination,
then the payment shall be made no earlier than January 1 of such subsequent
calendar year; and

(e) accelerate vesting of one hundred (100%) percent of all of the Executive’s
outstanding unvested stock options and restricted stock.

5.6. Conditions to Payment.

(a) Notwithstanding any provision of this Agreement to the contrary, the
Company’s obligation to provide the payments and benefits under Sections 5.3,
5.4, and 5.5 is conditioned upon the Executive’s, or the Executive’s estate’s,
execution of a severance agreement and full release of all claims against the
Company and all affiliated persons and entities, drafted by and reasonably
satisfactory to counsel for the Company (the “Release”), and the Executive’s
compliance with Sections 7 and 8 of this Agreement. The Release shall include
clauses covering confidentiality, non-disparagement, cooperation, and
non-admissions, among other terms, all in a form reasonably acceptable to the
Company. The Executive, at his expense, may consult with legal counsel and may
propose revisions to the Release, which the Company agrees to consider in good
faith. If the Executive chooses not to execute such a release or fails to comply
with those Sections, then the Company’s obligation to compensate the Executive
ceases on the effective termination date except as to base salary up through the
termination date. The Release shall be provided to the Executive within thirty
(30) days of the Executive’s separation from service and the Executive must
execute it within the time period specified in the Release (which shall not be
longer than forty-five (45) days from the date of receipt). Such Release shall
not be effective until any applicable revocation period specified therein has
expired.

(b) Notwithstanding any provision of this Agreement to the contrary, the
Company’s obligation to provide the payments and benefits under Section 5.4
shall not arise until the Benefit Date and is expressly conditioned upon the
Executive remaining an employee in good standing with the Company through the
Benefit Date.

6. Vesting of Stock Upon a Change of Control. One hundred (100%) percent of the
Executive’s outstanding unvested stock options and restricted stock will vest on
a Change of Control (as defined in Section 20).

7. Non-Compete.

7.1. During the Executive’s employment with the Company and for a period of one
(1) year following the cessation thereof, the Executive will not engage in any
of the following on his own behalf or in any capacity on another’s behalf:

(a) engage in any business activity (or assist others to engage in any business
activity) that directly competes with the Company; or

 

-6-



--------------------------------------------------------------------------------

(b) have any interest in any business that directly competes with the Company;
or

(c) be employed (or otherwise engaged) in (A) a management capacity, (B) other
capacity providing the same or similar services which the Executive provided to
the Company, or (C) any capacity connected with competitive business activities,
by any person or entity that engages in the same, similar or otherwise
competitive business as the Company.

The restrictions set forth in subparagraphs 7.1(a)–(c) shall apply in the
following severable geographic areas: (i) the Raleigh-Cary-Durham-Chapel Hill,
NC metropolitan areas; (ii) any city, metropolitan area, county, state (or
similar political subdivisions in foreign countries) in which the Company is
located or does or, during the last twelve (12) months of the Executive’s
employment with the Company, did business; (iii) any city, metropolitan area,
county, or state (or similar political subdivisions in foreign countries) in
which the Executive’s services were provided, or for which the Executive had
responsibility, or in which the Executive worked on Company projects, during the
last twelve (12) months of the Executive’s employment with the Company; or
(iv) the entire United States of America and its territories.

7.2. During the Executive’s employment with the Company and for a period of one
(1) year following the cessation thereof (whether voluntary or involuntary and
regardless of the reason for, or party initiating, the termination), the
Executive will not engage in any of the following on his own behalf or in any
capacity on another’s behalf, directly or indirectly:

(a) solicit, persuade, induce, encourage or attempt to solicit, persuade, induce
or encourage any person to leave his or her employment with the Company or to
refrain from providing services to the Company; or

(b) induce or attempt to induce (including, without limitation, by soliciting
business from), or otherwise encourage or assist, any customer, client, or
business relation of the Company with which the Executive had contact on behalf
of the Company (i) to cease doing business with the Company or reduce the level
of business it conducts with the Company, or (ii) to purchase or promote any
prescription pharmaceutical product that competes directly with the Company’s
products for the treatment of any indication for which the Company has received
United States Food and Drug Administration (“FDA”) approval or for an indication
which the Company’s products are being developed or may be developed.

Upon cessation of the Executive’s employment with the Company, the Executive
will sever all marketing and sales relationships with customers of the Company
and the Executive agrees that any attempt to retain these customers for his own
or another’s benefit will be a material breach of this Agreement.

7.3. The Executive agrees that, if requested by the Company in writing, he will
give notice to the Company of each new business activity he plans to undertake
during the non-competition period, at least ten (10) business days prior to
beginning any such activity. The

 

-7-



--------------------------------------------------------------------------------

notice shall state the name and address of the individual, corporation,
association or other entity or organization (“Entity”) for whom such activity is
undertaken and the name of the Executive’s business relationship or position
with the entity. The Executive further agrees to provide the Company with other
pertinent information concerning such business activity as the Company may
reasonably request in order to determine the Executive’s continued compliance
with his obligations under this Agreement. The Executive agrees that, if
requested by the Company in writing, he will provide a copy of Sections 7 and 8
of this Agreement to all persons and Entities with whom he seeks to be hired or
do business before accepting employment or engagement with any of them.

7.4. If any restriction set forth in this Section 7 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

7.5. The Executive acknowledges that the restrictions contained in this Section
are necessary for the protection of the business and goodwill of the Company and
in light of, among other things, the highly competitive market in which the
Company operates. The Executive agrees that any breach of this Section will
cause the Company substantial and irreparable damage and therefore, in the event
of any such breach, in addition to such other remedies which may be available,
the Company shall have the right to seek specific performance and injunctive
relief without posting a bond.

7.6. If the Executive violates the provisions of this Section 7, he shall
continue to be held by the restrictions set forth in this Section, until a
period equal to the period of restriction has expired without any violation.

8. Proprietary Information and Developments.

8.1. Proprietary Information.

(a) The Executive agrees that all information and know-how, whether or not in
writing, of a private, secret or confidential nature concerning the Company’s
business or financial affairs (collectively, “Proprietary Information”) is and
shall be the exclusive property of the Company. By way of illustration, but not
limitation, Proprietary Information may include inventions, products, processes,
methods, techniques, formulas, compositions, compounds, projects, developments,
plans, research data, clinical data, financial data, personnel data, computer
programs, and customer and supplier lists. The Executive will disclose
Proprietary Information solely to employees, officers, and directors of the
Company and only on a need-to-know basis and will use the same solely for
purposes of performing the Executive’s duties and responsibilities on behalf of
Company as described in Section 2 hereof, unless otherwise permitted by prior
written approval of an officer of the Company. Developments (defined in
Section 8.2(a) below) shall constitute Proprietary Information of Company for
all purposes hereunder.

 

-8-



--------------------------------------------------------------------------------

(b) The Executive agrees that all files, letters, memoranda, reports, records,
data, sketches, drawings, laboratory notebooks, program listings, or other
written, photographic, or other tangible material containing Proprietary
Information, whether created by the Executive or others, which shall come into
his custody or possession, shall be and are the exclusive property of the
Company to be used by the Executive only in the performance of his duties for
the Company.

(c) The Executive agrees that his obligations set forth in paragraphs (a) and
(b) above also extend to such types of information, know-how, records and
tangible property of customers of the Company or suppliers to the Company or
other third parties who may have disclosed or entrusted the same to the Company
or to the Executive in the course of the Company’s business.

8.2. Developments.

(a) The Executive will make full and prompt disclosure to the Company of all
inventions, discoveries, processes, methods, developments, software, and works
of authorship, whether or not patentable or copyrightable, which are created,
made, conceived or reduced to practice by the Executive or under his direction
or jointly with others during his employment by the Company, whether or not
during normal working hours or on the premises of the Company (all of which,
along with all improvements, modifications, and derivative works thereof and
thereto and all proprietary know-how and other information associated therewith,
are collectively referred to in this Agreement as “Developments”).

(b) The Executive agrees to irrevocably and unconditionally assign, and does
hereby irrevocably and unconditionally assign, to the Company (or any person or
entity designated by the Company) and to forever waive and never assert any and
all of his right, title and interest in and to all Developments and all related
patents, patent applications, copyrights, copyright registration applications,
and other intellectual property rights and moral rights associated therewith.
The rights assigned to Company herein shall include, without limitation, the
rights (i) to bring claims and causes of action for damages and other relief by
reason of all past and future infringements, misappropriations, or other
violations of any and all rights under such Developments; (ii) to collect and
enjoy damages, benefits, and other remedies resulting therefrom; and (iii) to
charge and collect royalties or other payments arising out of or relating to the
grant of licenses or similar rights under any such Developments.

(c) The Executive agrees to cooperate fully with the Company, both during and
after his employment with the Company, with respect to the prosecution,
procurement, maintenance, enforcement and/or defense of patents, trademarks,
copyrights, trade secrets and other means for protection of the Developments
(both in the United States and foreign countries). The Executive shall sign all
papers, including, without limitation, copyright registration applications,
patent applications, declarations, oaths, formal assignments, assignment of
priority rights, and powers of attorney, which the Company may deem necessary or
desirable in order to protect its rights and interests in any Development. The
Executive shall further execute and deliver all such instruments and take all
other actions as in the opinion of the Company and its counsel shall be
appropriate to vest in the Company (or in such person as the Company may

 

-9-



--------------------------------------------------------------------------------

specify) all right, title and interest in said Developments and any patents,
trademarks, copyrights, trade secrets and other intellectual property rights
associated therewith. The Executive shall be entitled to reasonable compensation
for all time devoted to such post-employment cooperation at a rate equal to
three hundred ($300) dollars per hour.

(d) Whenever requested to do so by the Company, both during and after his
employment with the Company, and at the expense of the Company, the Executive
shall cooperate fully and assist the Company in the defense or prosecution of
any claims or actions now in existence or which may be brought in the future in
connection with (i) any litigation commenced by the Company against third
parties, (ii) any litigation commenced by a third party against the Company and
(iii) any administrative hearing or administrative proceeding involving the
Company. The Executive’s full cooperation in connection with any claims, actions
or administrative proceedings shall include, but not be limited to, his being
available to meet with the Company’s counsel to prepare for trial, discovery or
an administrative hearing and to act as a witness when requested by the Company
at reasonable times designated by the Company. The Executive shall be entitled
to reasonable compensation for all time devoted to such post-employment
cooperation at a rate equal to three hundred ($300) dollars per hour.

(e) The Executive hereby irrevocably appoints the Company to be his attorney in
fact and, in his name and on his behalf, to execute all such instruments and
take all other actions and generally to use his name for the purpose of
providing to the Company the full benefit of the provisions of subsections
8.2(b) and 8.2(c).

(f) The Executive hereby waives and quitclaims to the Company any and all
claims, of any nature, which the Executive now or may hereafter have for
infringement, misappropriation, or other violation of any Development assigned
hereunder to the Company.

(g) The Executive acknowledges and agrees that all original works of authorship
which are created by the Executive (solely or jointly with others) within the
scope of the Executive’s employment and which are protectable by copyright are
“works made for hire,” as that term is defined in the United States Copyright
Act (17 U.S.C. Section 101).

(h) The Executive represents and warrants that to the extent applicable, the
Executive has provided to the Company a list entitled “List of Inventions,” that
a true and complete list of all inventions, discoveries, methods, processes,
developments, software, and works of authorship, whether or not patentable or
copyrightable, which were created, made, conceived or reduced to practice by the
Executive, whether solely or jointly with others, prior to his employment by the
Company (collectively, “Inventions”). Any improvements to or derivative works of
any such Inventions, whether or not patentable or copyrightable and whether or
not reduced to practice, conceived or created after commencement of the
Executive’s employment by the Company shall constitute Developments for all
purposes hereunder to the extent arising out of or relating to any use of or
other reliance on any Proprietary Information by or on behalf of the Executive.

8.3. Other Agreements. Other than as previously disclosed to the Company by the
Executive in writing, the Executive hereby represents that he is not bound by
the terms of any agreement with any previous employer or other party to refrain
from using or disclosing any

 

-10-



--------------------------------------------------------------------------------

trade secret or confidential or proprietary information in the course of his
employment with the Company or to refrain from competing, directly or
indirectly, with the business of such previous employer or any other party. The
Executive further represents that his performance of all the terms of this
Agreement and as an executive officer of the Company does not and will not
breach any agreement to keep in confidence proprietary information, knowledge or
data acquired by him in confidence or in trust prior to his employment with the
Company.

9. Other Severance Arrangements. The benefits under this Agreement will be
provided in lieu of benefits under any severance plan of the Company or under
the Executive’s offer letter. The Executive acknowledges and agrees that the
acceleration of vesting of stock options and restricted stock under this
Agreement is in lieu of any acceleration of vesting of stock options and
restricted stock upon a change of control under the Company’s current and any
future stock option plans, including, but not limited to, the Company’s 2000
Equity Incentive Plan, 2003 Stock Incentive Plan, 2004 Stock Incentive Plan, the
Cornerstone BioPharma Holdings, Inc. 2005 Stock Option Plan, and the Cornerstone
BioPharma Holdings, Inc. 2005 Stock Incentive Plan, each as amended from time to
time.

10. Mitigation. The Executive has no obligation to mitigate amounts payable
under this Agreement by seeking other employment.

11. Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
if to the Company, at its principal office addressed to the attention of Craig
Collard, CEO, and if to the Executive, at the address specified in his most
recently submitted IRS Form W-4, or at such other address or addresses as either
party shall designate to the other in accordance with this Section 11.

12. Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

13. Entire Agreement. This Agreement constitutes the entire understanding
between the parties hereto with respect to the subject matter hereof, and this
Agreement supersedes and renders null and void any and all prior oral or written
agreements, understandings or commitments pertaining to the subject matter
hereof. To the extent this Agreement is inconsistent or conflicts with any other
agreement entered into between the Executive and the Company, including any
option or restricted stock award agreements, this Agreement shall control.

14. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive.

15. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of North Carolina without regard to
conflict of laws provisions.

 

-11-



--------------------------------------------------------------------------------

16. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which or into which the Company may be merged or
which may succeed to its assets or business, provided, however, that the
obligations of the Executive are personal and shall not be assigned by the
Executive.

17. Dispute Resolution. Any claim or controversy arising out of or relating to
this Agreement, or any breach thereof, or otherwise arising out of or relating
to the Executive’s employment, compensation and benefits with the Company or the
termination thereof, including any claim for discrimination under any local,
state or federal employment discrimination law, except as specifically excluded
herein, shall be brought in only in a court of the State of North Carolina (or,
if appropriate, a federal court located within the State of North Carolina), and
the Company and the Executive each consents to the jurisdiction of such a court.
Both the Company and the Executive expressly waive any right that any party
either has or may have to a jury trial of any dispute arising out of or in any
way related to the Executive’s employment with or termination from the Company.
The Executive expressly acknowledges and agrees that he hereby waives any right
to claim or recover punitive damages.

18. Acknowledgment. THE EXECUTIVE ACKNOWLEDGES THAT HE HAS HAD A REASONABLE
PERIOD SUFFICIENT TO STUDY, UNDERSTAND AND CONSIDER THIS AGREEMENT, THAT HE HAS
HAD AN OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL OF HIS CHOICE, THAT HE HAS READ
THIS AGREEMENT AND UNDERSTANDS ALL OF ITS TERMS, THAT HE IS ENTERING INTO AND
SIGNING THIS AGREEMENT KNOWINGLY AND VOLUNTARILY, AND THAT IN DOING SO HE IS NOT
RELYING UPON ANY STATEMENTS OR REPRESENTATIONS BY THE COMPANY OR ITS AGENTS.

19. Miscellaneous.

19.1. No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

19.2. The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

19.3. In case any provision of this Agreement shall be invalid, illegal or
otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

19.4. Nothing in this Agreement should be construed to create a trust or to
establish or evidence the Executive’s claim of any right to payment other than
as an unsecured general creditor with respect to any payment to which the
Executive may be entitled.

 

-12-



--------------------------------------------------------------------------------

19.5. The provisions of Sections 5, 7, 8, 15, 17 and 21 shall survive the
termination of this Agreement.

19.6. Upon termination of the Executive’s employment by the Company for any
reason whatsoever whether voluntarily or involuntarily, or at any other time
upon the Company’s request, the Executive agrees to promptly return to the
possession of the Company any materials or copies thereof, in hard copy or
electronically, containing and/or pertaining to Proprietary Information relating
to the Company or any of its subsidiaries or affiliates and shall not take any
material or copies thereof from the possession of the Company, or destroy any
such materials. In addition, the Executive shall also return to the Company all
Company property and equipment in the Executive’s possession or control,
including but not limited to, all documents, product samples, tapes, notes,
computer files, equipment, phone, facsimile, printer, computer, physician lists,
employee lists, lab notebooks, files, computer equipment, security badges,
telephone calling cards, credit cards, and other information or materials (and
all copies) which contain confidential, proprietary or non-public information of
the Company. The Executive further agrees to leave intact all electronic Company
documents on the Company’s servers or computers, including those which the
Executive developed or helped develop during the Executive’s employment. The
Executive further agrees to promptly return or make available to the Company or
its agents any motor vehicle provided to the Executive by the Company.

20. Definitions.

20.1. For purposes of this Agreement, “beneficial ownership” shall have the
meaning set forth in Rule 13d-3 promulgated under the Exchange Act, and
“beneficially own(s)” and “beneficially owned” shall have correlative meanings.

20.2. For the purposes of this Agreement, “Cause” for termination shall be
deemed to exist upon (a) the Executive’s use of alcohol or narcotics which
proximately results in the willful material breach or habitual willful neglect
of the Executive’s duties under this Agreement; (b) the Executive’s criminal
conviction of fraud, embezzlement, misappropriation of assets, or the
Executive’s conviction of any felony or crime of moral turpitude, but in no
event traffic or similar violations; (c) any act of the Executive constituting
willful misconduct which is materially detrimental to the Company’s best
interests, including but not limited to misappropriation of, or intentional
damage to, the funds, property or business of the Company; (d) except with
regard to violation of Company policies prohibiting harassment or
discrimination, the Executive’s material violation of the Company’s policies if
such violations are not cured or ended within thirty (30) days after notice
thereof by the Company specifying the nature of such material violation; (e) the
Executive’s material violations of the Company’s policies prohibiting harassment
or discrimination; or (f) the Executive’s willful Material Breach (as defined
below) of this Agreement, if such willful Material Breach is not cured by the
Executive within thirty (30) days after the Company’s written notice thereof
specifying the nature of such willful Material Breach. “Material Breach” shall
mean (x) the substantial and continual willful nonperformance of the Executive’s
material duties under this Agreement resulting from the Executive’s gross
negligence or willful misconduct which the Board reasonably determines has
resulted in material injury to the Company or (y) the breach of Section 7 or
Section 8 of this Agreement.

 

-13-



--------------------------------------------------------------------------------

20.3. For purposes of this Agreement, a “Change of Control” shall mean:

(a) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (as defined below)) (a
“Person”), other than Chiesi Farmaceutici SpA or any of its affiliates, of
beneficial ownership of any capital stock of the Company if prior to such
acquisition such Person did not, and after such acquisition such Person does,
beneficially own fifty (50%) percent or more of the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); or

(b) such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term “Continuing Director” means at any
date a member of the Board (x) who was a member of the Board on the date of the
initial adoption of the Employment Agreement by the Board or (y) who was
nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; provided, however, that there shall be excluded from
this clause (y) any individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents, by or on behalf of a person other than the Board; or

(c) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than fifty
(50%) percent of the combined voting power of the then-outstanding securities
entitled to vote generally in the election of directors, respectively, of the
resulting or acquiring corporation in such Business Combination (which shall
include, without limitation, a corporation which as a result of such transaction
owns the Company or substantially all of the Company’s assets either directly or
through one or more subsidiaries) (such resulting or acquiring corporation is
referred to herein as the “Acquiring Corporation”) in substantially the same
proportions as their ownership of the Outstanding Company Voting Securities
immediately prior to such Business Combination and (y) no Person (excluding any
executive benefit plan (or related trust) maintained or sponsored by the Company
or by the Acquiring Corporation) beneficially owns, directly or indirectly,
fifty (50%) percent or more of the combined voting power of the then-outstanding
securities of such corporation entitled to vote generally in the election of
directors (except to the extent that such ownership existed prior to the
Business Combination); or

 

-14-



--------------------------------------------------------------------------------

(d) the liquidation or dissolution of the Company.

Notwithstanding this Section 20.3, any change in ownership of the outstanding
capital stock of the Company that results from the acquisition of additional
shares by Chiesi Farmaceutici SpA or any of its affiliates (including any “going
private” transaction whereby Chiesi Farmaceutici SpA would acquire all of the
outstanding capital stock of the Company not then owned by them),or changes in
Board composition resulting from the exercise by Chiesi Farmaceutici SpA and its
affiliates of voting power as majority stockholder(s) of the Company, shall not
constitute a “Change of Control” within the context of this Agreement.

20.4. For purposes of this Agreement, a “Change of Control Period” shall consist
of the period from three (3) months before until three (3) months after the date
on which a Change of Control occurs.

20.5. As used in this Agreement, the term “Disability” means, with respect to
the Executive, that the Executive is unable to perform the essential functions
of his position with a reasonable accommodation if necessary by reason of any
medically determinable physical or mental impairment. A determination of
Disability shall be agreed upon by a physician satisfactory to the Executive and
a physician selected by the Company, provided that if these physicians do not
agree, the Executive and the Company shall each select a physician and these two
together shall select a third physician, whose determination as to Disability
shall be binding on all parties.

20.6. As used in this Agreement, the term “Exchange Act” shall mean the
Securities Exchange Act of 1934, as amended.

20.7. For purposes of this Agreement, “Good Reason” shall be deemed to exist
upon (a) any material reduction in the annual base compensation payable to the
Executive (but exclusive of any Target Cash Bonus, annual equity award or other
similar cash bonus or equity plans for this purpose); (b) the relocation of the
place of business at which the Executive is principally located to a location
that is greater than thirty (30) miles from its current location; (c) the
failure of the Company to comply with a material term of this Agreement; (d) a
material reduction in the Executive’s level of responsibility to that which is
not consistent with the position held by the Executive, as defined in Section 2
herein, so long as notice of the Good Reason condition is given within thirty
(30) days of the condition’s initial existence, the Company is given thirty
(30) days to remedy the condition, and the termination from employment occurs
within ninety (90) days following the initial existence of one or more Good
Reason conditions; (e) the Company’s shares cease to be publicly traded at a
time when Chiesi Farmaceutici SpA and its affiliates do not own at least fifty
(50%) percent of the outstanding shares of the Company; or (f) the Company’s
shares are delisted from or by Nasdaq at a time when Chiesi Farmaceutici SpA and
its affiliates do not own at least fifty (50%) percent of the outstanding shares
of the Company. By way of clarification, neither (I) any change in ownership of
the outstanding capital stock of the Company that results from the acquisition
of shares by Chiesi Farmaceutici SpA or any of its affiliates, including but not
limited to, the fact that the Company is no longer registered pursuant to
Section 12 of the Securities Act of 1933, as amended, nor (II) the Company’s
action to seek suspension of its reporting obligations under Section 15(d) of
the Exchange Act (i.e., “going dark”), shall of itself constitute a “Good
Reason” within the context of this Agreement.

 

-15-



--------------------------------------------------------------------------------

20.8. For purposes of this Agreement, “pro rata payment” shall be deemed to mean
the calculation of a payment by the Company based on the proportion of the
calendar year completed, based on the nearest whole number of months of the
Executive’s employment (for illustrative purposes only, if the Executive was
terminated without Cause by the Company on April 13th of a given year, the
Executive would be entitled to 1/4 of his Target Cash Bonus for such year under
Section 5.4(d).

21. Non-Disparagement. The Executive understands and agrees that as a condition
to him of the monetary consideration provided in connection with this Agreement,
during the term of the Agreement and after the termination of his employment
with the Company for any reason, he shall not make any false, disparaging or
derogatory statements in public or private to any person or media outlet
regarding the Company or any of its directors, officers, employees, agents, or
representatives or the Company’s business affairs and financial condition. The
Company understands and agrees that during the term of the Agreement and after
the termination of the Executive’s employment with the Company for any reason,
the Company shall not make any false, disparaging or derogatory statements in
public or private to any person or media outlet regarding the Executive. Nothing
in this Section shall prohibit either Party from communicating or testifying
truthfully (i) to the extent required or protected by law, (ii) to any federal,
state, or local governmental agency, or (iii) in response to a subpoena to
testify issued by a court of competent jurisdiction.

22. Section 409A.

22.1. Parties’ Intent. The parties intend that the provisions of this Agreement
comply with the provisions of Section 409A and all provisions of this Agreement
shall be construed in a manner consistent with the requirements for avoiding
taxes or penalties under Section 409A. If any provision of this Agreement (or of
any award of compensation, including equity compensation or benefits) would
cause the Executive to incur any additional tax or interest under Section 409A,
the Company shall, upon the specific request of the Executive, use its
reasonable business efforts to in good faith reform such provision to comply
with Section 409A; provided, that to the maximum extent practicable, the
original intent and economic benefit to the Executive and the Company of the
applicable provision shall be maintained, and the Company shall have no
obligation to make any changes that could create any additional economic cost or
loss of benefit to the Company. The Company shall timely use its reasonable
business efforts to amend any plan or program in which the Executive
participates to bring it in compliance with Section 409A. Notwithstanding the
foregoing, the Company shall have no liability with regard to any failure to
comply with Section 409A so long as it has acted in good faith with regard to
compliance therewith.

22.2. Separation from Service. A termination of employment shall not be deemed
to have occurred for purposes of any provision of this Agreement providing for
the payment of any amounts or benefits upon or following a termination of
employment unless such termination also constitutes a “Separation from Service”
within the meaning of Section 409A and, for purposes of any such provision of
this Agreement, references to a “termination,” “termination of employment,”
“separation from service” or like terms shall mean Separation from Service.

 

-16-



--------------------------------------------------------------------------------

22.3. Separate Payments. Each installment payment required under this Agreement
shall be considered a separate payment for purposes of Section 409A.

22.4. Delayed Distribution to Key Employees. If the Company determines in
accordance with Sections 409A and 416(i) of the Code and the regulations
promulgated thereunder, in the Company’s sole discretion, that the Executive is
a Key Employee of the Company on the date the Executive’s employment with the
Company terminates and that a delay in benefits provided under this Agreement is
necessary to comply with Code Section 409A(A)(2)(B)(i), then any severance
payments and any continuation of benefits or reimbursement of benefit costs
provided by this Agreement, and not otherwise exempt from Section 409A, shall be
delayed for a period of six (6) months following the date of termination of the
Executive’s employment (the “409A Delay Period”). In such event, any severance
payments and the cost of any continuation of benefits provided under this
Agreement that would otherwise be due and payable to the Executive during the
409A Delay Period shall be paid to the Executive in a lump sum cash amount in
the month following the end of the 409A Delay Period. For purposes of this
Agreement, “Key Employee” shall mean an employee who, on an Identification Date
(“Identification Date” shall mean each December 31) is a key employee as defined
in Section 416(i) of the Code without regard to paragraph (5) thereof. If the
Executive is identified as a Key Employee on an Identification Date, then the
Executive shall be considered a Key Employee for purposes of this Agreement
during the period beginning on the April 1st Date following the Identification
Date and ending on the following March 31.

23. Parachutes. If all, or any portion, of the payments provided under this
Agreement, either alone or together with other payments and benefits which the
Executive receives or is entitled to receive from the Company or an affiliate,
would constitute an excess “parachute payment” within the meaning of
Section 280G of the Code, the payments and benefits provided under this
Agreement shall be reduced to the extent necessary so that no portion thereof
shall fail to be tax-deductible under Section 280G of the Code.

[Remainder of this page is intentionally left blank]

 

-17-



--------------------------------------------------------------------------------

SIGNATURE PAGE TO EXECUTIVE EMPLOYMENT AGREEMENT

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

CORNERSTONE THERAPEUTICS INC. By:  

/s/ Craig A. Collard

  Name:   Craig A. Collard   Title:   Chief Executive Officer EXECUTIVE By:  

/s/ Andreas Maetzel

Andreas Maetzel, M.D., M.Sc., Ph.D.



--------------------------------------------------------------------------------

Appendix A

 

1. Shares of restricted stock awarded pursuant to Section 3.3 will be subject to
the terms of the Company’s Restricted Stock Agreement and will vest over 4 years
as follows:

Twenty-five (25%) percent of the total award will vest on each of the first four
(4) anniversaries of the Effective Date;

[The following provision will be in the Restricted Stock Agreement which will be
provided as soon as the same is approved by the Board : If there is a “Buy-Out
Transaction” (meaning (i) a transaction or series of transactions whereby a
Chiesi entity ultimately acquires all or substantially all of the Company stock,
or (ii) a transaction that under the Plan would constitute a Change of Control
and which the Board, or the Compensation Committee thereof, determines in its
discretion will be treated as a Buy Out Transaction and so notifies the
Executive) any Restricted Shares then unvested would be converted into the right
to receive an amount equal to the consideration payable per share in the Buy-Out
Transaction, including any right to receive earn out or additional consideration
based on future contingencies, which amount shall be retained as “Restricted
Cash” and paid out in accordance with the original vesting schedule. If after
the Buy Out Transaction the Executive is involuntarily terminated, other than
for Cause, or if the Executive is constructively terminated as a result of his
compensation, authority, duties, or responsibilities being materially reduced,
or of a material change in his location of employment , all Restricted Cash
would be payable in a lump sum within ten (10) calendar days following the date
of termination]

 

2. Options to acquire common stock awarded pursuant to Section 3.3 will be
subject to the terms of the Company’s Stock Option Agreement and will vest over
four (4) years as follows:

 

  a. Twenty-five (25%) percent of the total award will vest on the first
anniversary of the Effective Date;

 

  b. An additional two point nine (2.09%) percent of the total award will vest
at the beginning of each of the next thirty-five months following the first
anniversary of the Effective Date and the remainder of the total award will vest
on the fourth anniversary of the Effective Date.

All rights of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all shares for which the
option is vested until the earlier of the final exercise date or the termination
of the option.

 

-2-